DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05 November 2021 has been entered. Claim(s) 1-5 and 7-12 remain pending in the application; claim 6 is cancelled. Applicant’s amendments to the claims have overcome each and every objection and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 06 August 2021. The interpretation of claims 1-5 and 7-12 under 35 U.S.C. 112(f) has additionally been withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "an acquisition circuit that acquires an amount of body motion of a user; a determining circuit that determines a likelihood that the user is developing a mild dementia on a basis of a variability degree, wherein the variability degree indicates a degree by which the amount of body motion varies in each time period of a plurality of time periods of a day over a plurality of days, respectively; and an outputting circuit that outputs dementia information indicating the likelihood determined by the determining circuit". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "an acquisition circuit that acquires an amount of body motion of a user; a determining circuit that determines a likelihood that the user is developing a mild dementia on a basis of a variability degree, wherein the variability degree indicates a degree by which the amount of body motion varies in each time period of a plurality of time periods of a day over a plurality of days, respectively; and an outputting circuit that outputs dementia information indicating the likelihood determined by the determining circuit" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional limitations “a timing and a duration of each of the plurality of time periods are common to each of the plurality of days, the variability degree is determined for each time period of the plurality of time periods over the plurality of days, and the variability degree in each time period of the plurality of time periods corresponds to (i) whether the amount of body motion in the time period of each of the plurality of days is within or not within a reference range defined on a basis of the amount of body motion in the time period in a plurality of reference days, or (ii) a variation coefficient defined as a ratio of a standard deviation of the amount of body motion in the time period in a plurality of days to an average value of the amount of body motion in the time period in the plurality of days”.  However, these limitations provide no additional elements, and instead only serve to describe the data being collected during the mental process. The elements of “an acquisition circuit”, “a determining circuit”, and “an outputting circuit” and the steps performed by them may be seen as the use of well-understood, routine, or conventional elements to perform a non-mental process in order to gather data for the mental process step, much like the example given in MPEP 2106.04(d)(2)(c), such that these limitations are extra-solution activity and thus do not integrate the judicial exception into a practical application. The various data acquisition steps, along with the mental processes of determining a likelihood that the user is developing a mild dementia, lead to the “an outputting circuit… [outputting] dementia information indicating the likelihood determined by the determining circuit” such that the end result of use of the system is some undefined, generic “output”, which requires no further action. As this update is not defined as requiring any further action, such as a form of prophylaxis or treatment or an improvement to a computer or other technology, the claim limitations constitute mere generation of 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional limitations “a timing and a duration of each of the plurality of time periods are common to each of the plurality of days, the variability degree is determined for each time period of the plurality of time periods over the plurality of days, and the variability degree in each time period of the plurality of time periods corresponds to (i) whether the amount of body motion in the time period of each of the plurality of days is within or not within a reference range defined on a basis of the amount of body motion in the time period in a plurality of reference days, or (ii) a variation coefficient defined as a ratio of a standard deviation of the amount of body motion in the time period in a plurality of days to an average value of the amount of body motion in the time period in the plurality of days”.  However, these limitations provide no additional elements, and instead only serve to describe the data being collected during the mental process. The limitation of “an acquisition circuit”, “a determining circuit”, and “an outputting circuit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor or other input device, a generic processor or computer, and a generic display or outputting device which Dromerick (U.S. 20150245789 A1) describes as both routine and conventional in its description of “an accelerometer such as a MEMS 3-axis motion sensor for monitoring orientation and linear movement” (Paragraph 0029), “host PC may be a common laptop or desktop computer or other processing device running software for implementing the method” (Paragraph 0030) as well as “a 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 4 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “the determining circuit determines one or more disordered days, each of which is a day in which a number of time periods in which the amount of body motion is not within the reference range is larger than a threshold value, and the determining circuit is determines the likelihood on a basis of an occurrence frequency of the one or more disordered days.” The claim element of claim 1 of a dementia information output apparatus is recited with a high level of generality (as written, the actions of the determining circuit may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 2, claim 3 recites the limitation “wherein the determining circuit determines the likelihood to be higher as the occurrence frequency becomes 
Besides the abstract idea of claims 1 and 2, claim 4 recites the limitation “wherein the determining circuit acquires the occurrence frequency of the one or more disordered days by determining, for each of a plurality of examination days, whether an examination day is a disordered day, and determines the likelihood on a basis of the acquired occurrence frequency, and the reference range for determining whether the examination day is the disordered day is defined for each of the plurality of time periods on basis of an average value and a standard deviation of the amount of body motion in the time period in the plurality of reference days selected from a plurality of days preceding the examination day excluding one or more days determined to be the disordered day.” The claim element of claim 1 of a dementia information output apparatus is recited with a high level of generality (as written, the actions of the determining circuit may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 2, claim 5 recites the limitation “wherein the determining circuit acquires the occurrence frequency of the one or more disordered days by determining, for each of a plurality of examination days, whether an examination day is a disordered day, and determines the likelihood on a basis of the acquired occurrence frequency, and the reference range for determining whether the examination day is the disordered day is defined for each of the plurality of time periods on basis of an average value of the amount of body motion in the time period in the plurality of reference days selected from a plurality of days preceding the examination day excluding one or more days determined to be the disordered day, the plurality of reference days being selected in 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the determining circuit determines the likelihood to be higher as the variation coefficient of each of the plurality of time periods becomes higher.” The claim element of claim 1 of a dementia information output apparatus is recited with a high level of generality (as written, the actions of the determining circuit may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the determining circuit: (i) acquires, for each period of a plurality of examination periods that each are a period of two or more days, a variation coefficient of each time period of the plurality of time periods in an examination period to acquire a plurality of variation coefficients of the plurality of time periods in the examination period, and acquires an integrated variation coefficient by integrating the plurality of acquired variation coefficients; (ii) determines whether the integrated variation coefficient of the examination period is within a reference range defined with respect to the integrated variation coefficient of the examination period; and (iii) determines the likelihood to be higher when it is determined that the integrated variation coefficient of the examination period is not within the reference range defined with respect to the integrated variation coefficient of the examination period than when the integrated variation coefficient of the examination period is determined to be within the reference range, and the reference range defined with respect to the integrated variation coefficient of the examination period is defined on basis of an average value and a standard deviation of a plurality of reference variation coefficients 
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the determining circuit: (i) acquires, for each period of a plurality of examination periods that each are a period of two or more days, a variation coefficient of each time period of the plurality of time periods in an examination period to acquire a plurality of variation coefficients of the plurality of time periods in the examination period, and acquires an integrated variation coefficient by integrating the plurality of acquired variation coefficients; (ii) determines whether the integrated variation coefficient of the examination period is within a reference range defined with respect to the integrated variation coefficient of the examination period; and (iii) determines the likelihood to be higher when it is determined that the integrated variation coefficient of the examination period is not within the reference range defined with respect to the integrated variation coefficient of the examination period than when the integrated variation coefficient of the examination period is determined to be within the reference range, and the reference range defined with respect to the integrated variation coefficient of the examination period is defined on a basis of an average value of a plurality of reference variation coefficients selected from a plurality of integrated variation coefficients of a plurality of examination periods preceding the examination period excluding one or more integrated variation coefficients determined to not be within the reference range defined for each of the one or more integrated variation coefficients, the plurality of reference variation coefficients being selected in order of closeness to the integrated variation 
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the outputting circuit outputs the dementia information by presenting the dementia information.” As described above in this action, the limitation of an outputting circuit constitutes extra-solution activity to the judicial exception which is well-understood, conventional, or routine such that it is not indicative of integration into a practical application. The claim element of claim 1 of a dementia information output apparatus is recited with a high level of generality (as written, the actions of the outputting circuit may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the outputting circuit outputs the dementia information by transmitting the dementia information to a notification device.” The limitation of “a notification device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic display or notification device which Dromerick (U.S. 20150245789 A1) describes as both routine and conventional in its description of “output[ing] …data…directly to a mobile computing device (e.g. mobile phone, tablet computer, or stand-alone device)” (Paragraph 0052). As described above in this action, the limitation of an outputting circuit constitutes extra-solution activity to the judicial exception which is well-understood, conventional, or routine such that it is not indicative of integration into a practical application. The claim element of claim 1 of a dementia 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a non-transitory computer-readable recording medium having a control program recorded thereon for causing a microprocessor included in a dementia information output apparatus to execute dementia information output processing which includes: acquiring an amount of body motion of a user from an acquisition circuit included in the dementia information output apparatus; determining a likelihood that the user is developing a mild dementia on a basis of a variability degree, wherein the variability degree indicates a degree by which the amount of body motion varies in each time period of a plurality of time periods of a day over a plurality of days, respectively; and outputting, from an outputting circuit included in the dementia information output apparatus, dementia information indicating the likelihood determined in the determining". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 12 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 12, the limitations "a non-transitory computer-readable recording medium having a control program recorded thereon for causing a microprocessor included in a dementia information output apparatus to execute dementia information output processing which includes: acquiring an amount of body motion of a user from an acquisition circuit included in the dementia information output apparatus; determining a likelihood that the user is developing a mild dementia on a basis of a variability degree, 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional limitations “wherein: the microprocessor executes the dementia information output processing according to the control program, a timing and a duration of each of the plurality of time periods are common to each of the plurality of days, the variability degree is determined for each time period of the plurality of time periods over the plurality of days, and the variability degree in each time period of the plurality of time periods corresponds to (i) whether the amount of body motion in the time period of each of the plurality of days is within or not within a reference range defined on a basis of the amount of body motion in the time period in a plurality of reference days, or (ii) a variation coefficient defined as a ratio of a standard deviation of the amount of body motion in the time period in a plurality of days to an average value of the amount of body motion in the time period in the plurality of days”.  However, these limitations provide no additional elements, and instead only serve to describe the data being collected during the mental process. The elements of “a non-transitory computer-readable medium”, “a microprocessor included in a dementia information output apparatus”, “an acquisition circuit”, “a determining circuit”, and “an outputting circuit” and the steps performed by them may be seen as the use of well-understood, routine, or conventional elements to perform a non-mental process in order to gather data for the mental process step, much like the example given in MPEP 
	In Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “a non-transitory computer-readable medium”, “a microprocessor included in a dementia information output apparatus”, “an acquisition circuit”, “a determining circuit”, and “an outputting circuit” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer-readable medium with a generic processor or computer which Dromerick (U.S. 20150245789 A1) describes as both routine and conventional in its description of “host PC may be a common laptop or desktop computer or other processing device running software for implementing the method” (Paragraph 0030). The claim limitation additionally constitutes adding a generic sensor or other input device, a generic processor or computer, and a generic display or outputting device which Dromerick (U.S. 20150245789 A1) describes as both routine 
	In Summary, claim 12 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghajar (U.S. 20150208975 A1) in view of Dromerick (U.S. 20150245789 A1), further in view of Nozawa (JP 2015016193 A).
tus (Paragraph 0002—a system for evaluating cognitive performance of a subject; Paragraph 0004—circumstances of cognitive impairment that benefit from assessment include chronic impairments like dementia; Paragraph 0074—the cognition diagnosis system can determine whether a subject has a stress-sensitive impairment such as early-stage dementia; Cognitive diagnosis and training system 200/300, Fig. 2/3), comprising: an acquisition circuit that acquires an amount of body motion of a user (Paragraph 0041—the computer control system obtains one or more measurements corresponding to the movement of part of the subject’s body; Paragraph 0048—sensors detect responses by a subject to sequences of stimuli presented by actuators, wherein the responses can include physical movements; Paragraph 0064—the cognitive diagnosis system obtains one or more measurements corresponding to the movement of a body part using sensors such as cameras, optical markers, or motion signals; Movement data acquisition environment 100, Fig. 1); a determining circuit that determines a likelihood that the user is developing a mild dementia (Paragraph 0074—the cognition diagnosis system compares the variability metric with a baseline to categorize the cognitive performance of the subject; Cognition diagnosis system 200/300, Fig. 2/3) on a basis of a variability degree wherein the variability degree indicates a degree by which the amount of body motion varies over each iteration of a plurality of iterations which would constitute a plurality of time periods (Paragraph 0067—the cognition diagnosis system generates a variability metric by analyzing a plurality of measurements with respect to the nominal path where the plurality of measurements includes at least one measurement from each iteration). Ghajar additionally teaches an outputting circuit that outputs dementia information indicating the likelihood determined by the determining circuit (Paragraph 0052—the system includes one or more network or other communications interfaces for conveying results to another system of device; Communications interface 310, Fig. 3). Ghajar teaches wherein the determining circuit (Paragraph 0074—the cognition diagnosis system compares the variability metric with a baseline to categorize the cognitive performance of the 
 However, Ghajar does not specifically teach determining the variability degree using the degree by which the amount of body motion varies over a plurality of days in each of a plurality of time periods. Ghajar additionally does not specifically teach determining the likelihood on basis of an occurrence frequency of a disordered day that is a day in which a number of time periods in which the amount of body motion is not within a reference range is larger than a threshold value. Ghajar also does not specifically teach the variation coefficient is a ratio of a standard deviation of the amount of body motion in the time period in a plurality of days to an average value of the amount of body motion in the time period in the plurality of days. 
Dromerick teaches a system for screening for various forms of cognitive impairment which includes measuring intra-individual variability of performance over time (Abstract), wherein the system determines a likelihood of suffering from a cognitive impairment on the basis of an occurrence frequency of a disordered day (in this case, the occurrence frequency of the disordered day is simply the discovery of a single disordered day) that is a day in which a number of time periods (in this case, performed tasks for the screening; Paragraph 0015—tests are administered to an individual wherein two tasks are performed and data are collected and analyzed for intra-individual variability) in which the 
In particular, Dromerick teaches the system may be used for ongoing monitoring by comparison of intra-individual variability metrics to a reference over time to detect changes over time (Paragraph 0015), wherein the system determines a likelihood of suffering from a cognitive impairment on a basis of a variation coefficient defined as a ratio of a standard deviation of some cognition-related metric in the a task, akin to a time period, in a plurality of days to an average value of the cognition-related metric in the task in the plurality of days (Paragraph 0036—the software computes the individual’s standard deviation relative to their mean force over each task; Paragraph 0049—the diagnostic test can be used for monitoring by comparison of intra-individual variability metrics to a baseline over time). It can thus be seen that Dromerick teaches measuring variability of some cognitive impairment-related metric over a plurality of days, wherein variability may correspond to whether the amount of body motion in the time period of each of the plurality of days is within or not within a reference range defined on a basis of the amount of body motion in the time period in a plurality of reference days (Paragraph 0015—individuals whose intra-individual variability exceeds a pre-specified threshold can be referred for further evaluation; Paragraph 0049—the diagnostic test can be used for monitoring by comparison of intra-individual variability metrics to a baseline over time) or wherein the variability may be measured on a basis of a ratio of a standard deviation of the amount of body motion in the time period to an average value of the amount of body motion in the time period (Paragraph 0036—the software computes the individual’s standard deviation relative to their mean force over each task). It would have been obvious to one having ordinary skill in the art at the time of filing to combine Ghajar with 
However, neither Ghajar nor Dromerick specifically teaches a timing and a duration of each of the plurality of time periods are common to each of the plurality of days. 
Nozawa teaches a monitoring system for determining that something abnormal has occurred to a user (Abstract), wherein the user is an elderly person (Background Art) and the system includes an activity meter such as an acceleration sensor for generating activity data (Abstract; Description of embodiments—the activity meter generates activity amount data indicating the amount of activity of the monitored person, including a total number of steps during the day at the time of measurement; the acceleration sensor detects acceleration generated in the activity meter and generates acceleration data as body motion information of the user; the activity amount may be equal to a number of steps, but may also include small movements that cannot be detected as one step, and the method of counting the amount of activity can be appropriately changed according to the user who is to be monitored), where the system issues a warning according to the state of physical activity of the monitored user when some abnormality has occurred (Description of embodiments—when the activity amount data value is equal to or less than the predetermined ratio of the reference data value, the warning determination unit determines to transmit a warning notification).  
In particular, Nozawa teaches using the system to monitor a user during a plurality of periods of time, wherein the periods of time have the same timing (Description of embodiments—the standard activity amount indicates the normal activity amount of each monitored person at a predetermined time) and duration (Description of embodiments—the warning determination unit performs determination every predetermined time interval, for example one hour…the predetermined time interval may be changeable according to the age/target of the monitored person) during a plurality of days (Description of embodiments—the server apparatus 8 collects activity amount data for each 
	Regarding claim 2, Ghajar, Dromerick, and Nozawa teach the dementia information output apparatus according to claim 1. Ghajar additionally teaches wherein the determining circuit (Paragraph 0074—the cognition diagnosis system compares the variability metric with a baseline to categorize the cognitive performance of the subject; Cognition diagnosis system 200/300, Fig. 2/3) determines the likelihood (Paragraph 0016—different variability metrics correspond to higher or lower cognitive performance, akin to lower and higher likelihood of dementia, respectively) on a basis of an occurrence frequency of one or more disordered iterations (Paragraph 0016—different variability metrics, which result from variability of iterations from the baseline iteration such that a more variable iteration may be considered disordered, correspond to higher or lower cognitive performance, akin to lower and higher likelihood of dementia, respectively), measuring a number of iterations, akin to time periods, in which the amount of body motion is not within a reference range (Paragraph 0067—the system generates a variability metric by analyzing a plurality of measurements including at least one measurement from each iteration). As Ghajar teaches that for each iteration of the plurality of iterations, measurements are obtained which are utilized for determining a variability metric (Abstract), it can be seen that a higher variability metric would directly correlate with having measured a greater number of iterations with an amount of body motion that is not within a reference range when compared with a lower variability metric.  Ghajar also teaches wherein the reference range is defined on 
	Regarding claim 3, Ghajar, Dromerick, and Nozawa teach the dementia information output apparatus according to claim 2. Ghajar additionally teaches wherein the determining circuit determines the likelihood to be higher as the occurrence frequency becomes higher (Paragraph 0016—different variability metrics, which result from variability of iterations from the baseline iteration such that a more variable iteration may be considered disordered, correspond to higher or lower cognitive performance, akin to lower and higher likelihood of dementia, respectively).
Regarding claim 7, Ghajar, Dromerick, and Nozawa teach the dementia information output apparatus according to claim 1. Ghajar additionally teaches wherein the determining circuit determines the likelihood to be higher as the variation coefficient of each of the plurality of time periods becomes higher (Paragraph 0016—different variability metrics, which result from variability of iterations from the baseline iteration such that a more variable iteration may be considered disordered, correspond to higher or lower cognitive performance, akin to lower and higher likelihood of dementia, respectively).
Regarding claim 10, Ghajar, Dromerick, and Nozawa teach the dementia information output apparatus according to claim 1. Ghajar teaches a display device (Display 120, display control module 322, Fig. 3), but does not specifically teach wherein the outputting circuit is configured to output the dementia information by presenting the dementia information. Dromerick teaches wherein the outputting circuit outputs the dementia information by presenting the dementia information (Paragraph 
Regarding claim 11, Ghajar, Dromerick, and Nozawa teach the dementia information output apparatus according to claim 1. Ghajar teaches wherein the outputting circuit outputs the dementia information by transmitting the dementia information to another device (Paragraph 0052—the system includes one or more network or other communications interfaces for conveying results to another system of device). However, Ghajar does not specifically teach wherein the device is a notification device. Dromerick teaches that data may be output directly to a mobile computing device such as a mobile phone (Paragraph 0052) which is capable of being used as a notification device. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Ghajar with the notification device of Dromerick as it would predictably improve the ability of the system to immediately notify a physician or caretaker that a patient’s results indicate a high likelihood of dementia, which could lead to earlier diagnosis.
Regarding claim 12, Ghajar teaches a non-transitory computer-readable recording medium (Paragraph 006—non-transitory computer readable storage medium) having a control program recorded thereon for causing a microprocessor included in a dementia information output apparatus to execute (Paragraph 0022—non-transitory computer readable storage medium storing one or more programs comprising instructions which are executed by an electronic device with one or more processors to cause the device to perform the method) dementia information output processing (Paragraph 0002—a system for evaluating cognitive performance of a subject; Paragraph 0004—circumstances of cognitive impairment that benefit from assessment include chronic impairments like 
However, Ghajar does not specifically teach the variability degree indicates the degree by which the amount of body motion varies in each time period of a plurality of time periods of a day over a plurality of days. Ghajar additionally does not specifically teach determining the likelihood on basis of an occurrence frequency of a disordered day that is a day in which a number of time periods in which the 
Dromerick teaches a system for screening for various forms of cognitive impairment which includes measuring intra-individual variability of performance over time (Abstract), wherein the system determines a likelihood of suffering from a cognitive impairment on the basis of an occurrence frequency of a disordered day (in this case, the occurrence frequency of the disordered day is simply the discovery of a single disordered day) that is a day in which a number of time periods (in this case, performed tasks for the screening; Paragraph 0015—tests are administered to an individual wherein two tasks are performed and data are collected and analyzed for intra-individual variability) in which the metric is not within a reference range is larger than a threshold value (Paragraph 0015—individuals whose intra-individual variability exceeds a pre-specified threshold can be referred for further evaluation) wherein the reference range of the variability metric is defined on the basis of a metric in a plurality of reference days (Paragraph 0049—the diagnostic test can be used for monitoring by comparison of intra-individual variability metrics to a baseline over time). 
In particular, Dromerick teaches the system may be used for ongoing monitoring by comparison of intra-individual variability metrics to a reference over time to detect changes over time (Paragraph 0015), wherein the system determines a likelihood of suffering from a cognitive impairment on a basis of a variation coefficient defined as a ratio of a standard deviation of some cognition-related metric in the a task, akin to a time period, in a plurality of days to an average value of the cognition-related metric in the task in the plurality of days (Paragraph 0036—the software computes the individual’s standard deviation relative to their mean force over each task; Paragraph 0049—the diagnostic test can be used for monitoring by comparison of intra-individual variability metrics to a baseline over time). It can thus 
However, neither Ghajar nor Dromerick specifically teaches a timing and a duration of each of the plurality of time periods are common to each of the plurality of days. 
Nozawa teaches a monitoring system for determining that something abnormal has occurred to a user (Abstract), wherein the user is an elderly person (Background Art) and the system includes an activity meter such as an acceleration sensor for generating activity data (Abstract; Description of embodiments—the activity meter generates activity amount data indicating the amount of activity of the monitored person, including a total number of steps during the day at the time of measurement; the acceleration sensor detects acceleration generated in the activity meter and generates acceleration data as body motion information of the user; the activity amount may be equal to a number of steps, but may also include small movements that cannot be detected as one step, and the method of counting the amount of activity can be appropriately changed according to the user who is to be monitored), where 
In particular, Nozawa teaches using the system to monitor variability of activity of a user during a plurality of periods of time, wherein the periods of time have the same timing (Description of embodiments—the standard activity amount indicates the normal activity amount of each monitored person at a predetermined time) and duration (Description of embodiments—the warning determination unit performs determination every predetermined time interval, for example one hour…the predetermined time interval may be changeable according to the age/target of the monitored person) during a plurality of days (Description of embodiments—the server apparatus 8 collects activity amount data for each monitored person over a period of, for example, several days in order to calculate an average value of the activity amount data in the period and set it as the standard activity amount). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Ghajar and Dromerick with the teachings of Nozawa in order to predictably improve the ability of the system to compare particular time periods over a plurality of days when detecting an abnormality, which could improve the accuracy of the system and allow for earlier detection of an abnormality. It may thus be seen that the combination of Ghajar, Dromerick, and Nozawa teaches all limitations of claim 12.
Response to Arguments
Applicant's arguments filed 05 November 2021 with respect to the rejections of claims 1-5 and 7-12 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In particular, the argument that the claims are not directed to a mental process because the operations are performed by a circuit is not persuasive, as the claimed circuits which perform the 
In addition, the argument that the claimed subject matter constitutes an improvement over conventional methods of determining dementia and dementia treatment is not persuasive when novelty cannot be demonstrated with the recited invention; it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art.
The claims remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 10-11 of applicant's remarks, filed 05 November 2021, with respect to the rejection(s) of claim(s) 1-3, 6-7, and 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Nozawa, as described in further detail above in this action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada (JP 2007190306 A) teaches a life watching system for collecting biological information using a body motion sensor which calculates an amount of body movement (Abstract; Tech Solution), wherein the system identifies an amount of body motion when waking up and post-waking, wherein an amount of body motion is determined and compared to a reference amount of body motion at a reference wake time (Best Mode), such that a user’s condition may be determined (Best mode—it is possible to determine the living state of “resting”, “active”, and “sleeping”) based on whether a variability degree which indicates whether the measured amount of body motion is within a reference range (Best mode—the body motion “Ac” is 20, and the determination condition since it matches “15 ≦ Ac <50”, the living state is “resting state”) or outside the reference range (Best mode—the body movement “Ac” is 70 and matches the determination condition “Ac ≧ 50”, so the life state is “active state”). Shimada further teaches this data, along with historical user data (Best mode and Fig. 9, steps 901-911—life rhythm determination unit 106 executes steps to extract a sleep period that is a duration of a sleep state, including start and end times, so that the sleep period may be excluded and the remaining ‘activity’ time may be calculated, wherein the calculating the activity time may include extracting an amount of body motion when waking up and a post-wake body movement quantity based on the body motion sensor and the determined sleep/wake times; Fig. 16, steps 1601-1606—the system can set the sleep end time to the wake-
No prior art rejection has been applied to claims 4-5 and 8-9 at the current time; however, these claims are presently rejected under 35 U.S.C. 101 and, due to their dependency on rejected base claims, 35 U.S.C. 103.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 4, the prior art fails to teach “the reference range for determining whether the examination day is the disordered day is defined for each of the plurality of time periods on basis of an average value and a standard deviation of the amount of body motion in the time period in the plurality of reference days selected from a plurality of days preceding the examination day excluding one or more days determined to be the disordered day”. While Dromerick teaches calculating a standard deviation and a mean of a cognition-related metric to use as means of comparison between an examination score and a baseline score in order to indicate whether an examination day is disordered or normal; however, Dromerick fails to provide any indication that a series of previous scores should be utilized for 
	Regarding claim 8, the prior art fails to teach “acquire an integrated variation coefficient by integrating the plurality of acquired variation coefficients”  and “the reference range defined with respect to the integrated variation coefficient of the examination period is defined on basis of an average value and a standard deviation of a plurality of reference variation coefficients selected from a plurality of integrated variation coefficients of a plurality of examination periods preceding the examination period excluding one or more integrated variation coefficients determined to not be within 
Regarding claim 9, the prior art fails to teach “acquire an integrated variation coefficient by integrating the plurality of acquired variation coefficients”  and “the reference range defined with respect to the integrated variation coefficient of the examination period is defined on basis of an average value of a plurality of reference variation coefficients selected from a plurality of integrated variation coefficients of a plurality of examination periods preceding the examination period excluding one or more integrated variation coefficients determined to not be within the reference range defined for each of the one or more integrated variation coefficients, the plurality of reference variation coefficients being selected in order of closeness to the integrated variation coefficient of the examination period, starting with a closest coefficient first”. While both Ghajar and Dromerick teach acquiring some variation coefficient in order to make a comparison to a healthy or normative baseline as described previously in this action, neither teaches integrating the plurality of acquired variation . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791